Citation Nr: 1722519	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, prior to August 9, 2016, and 30 percent thereafter for a right foot disability.  

2.  Entitlement to a disability rating in excess of 10 percent, prior to August 9, 2016, and 30 percent thereafter for a left foot disability.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to January 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In a November 2016 rating decision, the RO increased the Veteran's service-connected bilateral foot disabilities to 30 percent disabling, each, effective August 9, 2016.  The Veteran wants higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a Board videoconference hearing in two separate statements submitted in November 2015.  He reiterated his request in a statement submitted in February 2016.  As a Board hearing has not been convened for the Veteran, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Appropriate notification should be given to the Veteran and such notification should be documented and associated with the electronic folder.    

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




